DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The prior art cited in the parent applications has been reviewed.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the clothoid-radiused-clothoid track module (instant claims 21-32) with the angles recited in instant claims 22-26, and the spline-radiused-modified spline (instant claims 33-40) with angles recited in instant claims 34-37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the originally filed disclosure does not include a description of a clothoid-radiused-clothoid track module (instant claims 21-32) with the angles recited in instant claims 22-26 , and a modified spline-radiused-modified spline (instant claims 33-40) with angles recited in instant claims 34-37.
Claims 31-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
In claims 31-32, “the curved-straight track module” lacks antecedent basis. It should read -- the combination clothoid-radiused-clothoid track module--.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27 and 30-32 (31-32, as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky (US 2008/0011184) in view of Miyajima (US 2009/0319126).
Lopatinsky discloses an assembly shown in Fig. 1 including a curved track module (left of Fig. 1) capable of connection to other track modules to form a continuous track, a continuous stator in which electromagnetic coils 8 are disposed that, in 
	Miyajima discloses a vehicle road/track (Fig. 2) configured with a clothoid-radius-clothoid curve having first and second clothoid portions Zd, Za and radius portions Zr located in between the first and second clothoid portions.
	In view of Miyajima, it would have been obvious to one of ordinary skill in the art to modify the curved track module of Lopatinsky to include a clothoid-radiused-clothoid curve, similar to that of Miyajima, to achieve expected advantages thereof, such as to facilitate smooth travel through the curve. The structure of Lopatinsky, as modified, is considered to include the combination of features recited in instant claims 21 and 27.
	Regarding instant claim 22, see the combination clothoid-radiused-clothoid curve around 180 degrees shown in Fig. 2 of Miyajima. The curved track module of Lopatinsky, as modified, is considered to include a similar combination clothoid-radiused-clothoid curve.
	Regarding instant claims 23-26, the combination clothoid-radiused-clothoid curve extending around approximately 180 degrees as shown in Fig. 2 of Miyajima, which is also readable as covering/extending around various other angles less than 180 degrees, including angles less than approximately 45 degrees, approximately 45 degrees, less than approximately 90 degrees, and approximately 90 degrees. The structure of Lopatinsky, as modified, is considered to include similar features.
	Regarding instant claim 30, consider Fig. 2 of Miyajima, wherein first and second clothoid portions Zd, Za are mirror images of one another.

Regarding instant claim 32, consider Fig. 1 of Lopatinsky, wherein coils 8 are provided generally in a plane near a top or bottom surface of the track module.
Claims 33-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lopatinsky (US 2008/0011184) in view of Miyajima (US 2009/0319126).
Lopatinsky discloses an assembly shown in Fig. 1 including a curved track module (left of Fig. 1) capable of connection to other track modules to form a continuous track, a continuous stator in which electromagnetic coils 8 are disposed that, in operation, are energized to drive movers along the track. The curved track module of Lopatinsky is not configured as a combination modified spline-radiused-modified spline track module.
	Miyajima discloses a vehicle road/track configured with a combination modified spline-radiused-modified spline curve having first and second modified spline portions with a constant radius portion located therebetween (see the examiner’s annotated Fig. 2 of Miyajima set forth below).
	In view of Miyajima, it would have been obvious to one of ordinary skill in the art to modify the curved track module of Lopatinsky to include a combination modified spline-radiused-modified spline curve, similar to that of Miyajima, to achieve expected advantages thereof, such as to facilitate smooth travel through the curve. The structure of Lopatinsky, as modified, is considered to include the combination of features recited in instant claims 33 and 38-40, wherein the track module of Lopatinsky, as modified, is 


    PNG
    media_image1.png
    472
    674
    media_image1.png
    Greyscale


Regarding instant claims 34-37, the combination clothoid-radiused-clothoid curve around approximately 180 degrees shown in Fig. 2 of Miyajima is also readable as covering/extending around various other angles less than 180 degrees, including angles less than approximately 45 degrees, approximately 45 degrees, less than approximately 90 degrees, and approximately 90 degrees. The structure of Lopatinsky, as modified, is considered to include similar features.
Claims 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 21 above and further in view of Ross (US 3,886,383).
Ross discloses a linear motor part comprising a plurality of laminates 10, 12 having slots in between teeth 14 for electromagnetic coils 44, and wherein the slots are provided along an outer periphery of the linear motor part. In view of Ross, it would have been obvious to one of ordinary skill in the art to alternatively construct the linear motor part in the track module of Lopatinsky with a configuration similar to that taught by Ross to achieve expected advantages thereof, such as to achieve maximum power lateral stability and minimum power consumption in minimum mean length turn windings for a required magnetic flux. The structure of Lopatinsky, as modified, is considered to include the combination of features of instant claims 28-29, wherein the linear motor part in the track module is readable as a stator part.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Giammarino (US 3,424,379) discloses a track with approximately 90 degree curved sections. Voce (US 3,313,242) discloses a track with 45 degree curved sections. Miyajima (US 2010/0106374) and Satoh (US 2019/0031191) disclose vehicle travel paths including modified spline-constant radius-modified spline sections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK T. LE
Primary Examiner
Art Unit 3617




/MARK T LE/           Primary Examiner, Art Unit 3617